Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The IDS dated 8/23/21, 8/15/22, 11/19/22 were received and considered.
Claims 1-69 are pending.

Claim Objections
Claims 1-69 are objected to because of the following informalities:  
Regarding claim 1, line 3, the limitation “that use” should be replaced with “that uses”.
Regarding claim 1, line 4, the limitation “that use” should be replaced with “that uses”.
Regarding claim 50, lines 1-2, the limitation “in responsive” should be replaced with “responsive”.
 Regarding claim 51, lines 1-2, the limitation “in responsive” should be replaced with “responsive”.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, the limitation “the other ECU” lacks sufficient antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites that the rule is received from the data unit (line 12).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 11-13, 15, 22-23, 44-45 and 63-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0219274 A1 to Kato et al. (Kato) in view of US 2008/0107029 A1 to Hall et al. (Hall).
Regarding claim 1, method for exchanging or blocking messages in a vehicle under control of a data unit (passing or blocking CAN messages using gateway and processor, Fig. 1, 101 and ¶61), between a first vehicle communication bus that use a first protocol (convert protocol, ¶¶87-88) and a second vehicle communication bus that use a second protocol (convert protocol, ¶¶87-88, between bus 116 and bus 112, Fig. 1) that is different from the first protocol, the first bus is configured for exchanging messages between Electronic Control Units (ECUs) respectively connected thereto (Fig. 1, 116 connected to ECUs 117), wherein each of the messages is composed of multiple parts (messages include various data elements, including CAN ID, ¶87, data type, ¶¶115-116) and is associated with a timing information (validity duration, ¶116), the method comprising: receiving, from the first bus, via a first port by a first transceiver, a first plurality of messages (gateway is connected between LAN 116 and LAN 112, ¶61, ¶63); fetching a rule from the memory (gateway stores policies, ¶63); passing, blocking, or changing and then passing, part of, or all of, the first plurality of received messages, to the second bus, via a second port by a second transceiver (controls the passing or blocking of messages based on access control rules, ¶82, permit conditions, ¶83 and conversion rules, ¶¶86-87); and converting, by the processor, at least part of the received messages from the first protocol to the second protocol (convert protocol, ¶¶87-88)1.  Kato discloses a non-volatile memory (ROM, ¶153) storing programs and data but lacks specifically that the rules are stored in non-volatile memory.  However, a skilled artisan would have found it obvious to utilize a non-volatile memory (such as the disclosed ROM) versus the alternative volatile storage to avoid the rules being erased during a power cycle, as was known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kato such that the rules are stored in non-volatile memory.  One of ordinary skill in the art would have been motivated to perform such a modification to retain the rules on a power cycle, as was common in the art.  As modified, Kato discloses messages are passed, blocked, or changed and then passed in response to comparison with rules (gateway uses access control rules, access permit conditions and access conversion rules to determine how to process the packet, ¶¶81-86, prior to transmitting to a destination, ¶86), the rules received from a data unit (updating policies using external data unit 111, ¶64), but lacks storing in a first non-volatile memory, a rule that includes one or more timing values and that was received from the data unit and passing, blocking or changing, then passing messages in response to a comparison of a specific message timing information to the one or more timing values according to the fetched rule.  However, Hall, in an analogous art (Hall is directed to a network of ECUs operating on a CAN protocol network, ¶3), teaches a hub in a CAN bus system (¶18) enforcing policies including timing policies, where a particular message is forwarded or held based on the timing policy (validates the MSG ID and removes the ID from memory for a period of time according to a policy, ¶34).  Therefore, it would have been obvious to one having ordinary skill in the art to further modify Kato to include storing in a first non-volatile memory, a rule that includes one or more timing values and that was received from the data unit and passing, blocking or changing, then passing messages in response to a comparison of a specific message timing information to the one or more timing values according to the fetched rule.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent a node from transmitting too frequently, as taught by Hall (see ¶34).  
Regarding claim 3, Kato discloses receiving, from the second bus via the second port by the second transceiver, a second plurality of messages (message from the information system LAN 112 is to be transferred to the control system LAN 116 or, conversely, a message from the control system LAN 116 is to be transferred to the information system LAN 112, ¶86); and passing, blocking, or changing and then passing, part of, or all of, the second plurality of received messages, to the first bus via the first port by the first transceiver, in response to a comparison of the specific message timing information to the one or more timing values (in response to access control rules, access permit conditions and access conversion rules, Kato, ¶¶81-86, and as modified above by Hall, ¶18, ¶34).
Regarding claim 4, Kato discloses receiving, from the data unit, the rule (updating policies using external data unit 111, ¶64).
Regarding claim 5, Kato discloses wherein the receiving from the data unit comprises receiving from a third port via a third transceiver (updating policies using external data unit 111, ¶64).
Regarding claim 8, Kato discloses receiving, from the first bus via first port or from the second bus via the second port, an additional message; and passing, to the data unit via the third port, the additional message (Kato is directed to data flows between busses, ¶63, ¶86).
Regarding claim 9, Kato discloses wherein the parts comprise a header (type of data, ¶116), a source identification, a destination identification, or content (control request, ¶116), and the method further comprising limiting a rate of transmitting messages to the first bus via the first port or to the second bus via the second port (rate limiting, as modified by Hall, ¶34).
Regarding claim 11, Kato, as modified, teaches wherein a message is transmitted to the first port only a pre-determined time interval after a previous message was transmitted (as modified above by Hall, ¶34, transmitters are limiting in transmission to other nodes in the network; see also Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116).
Regarding claim 12, Kato, as modified, teaches wherein a message is transmitted to the second port only a pre-determined time interval after a previous message was transmitted (as modified above by Hall, ¶34, transmitters are limiting in transmission to other nodes in the network; see also Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116).
Regarding claim 13, Kato, as modified, teaches further comprising limiting a rate of transmitting messages to the second port (as modified above by Hall, ¶34, transmitters are limiting in transmission to other nodes in the network; see also Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116).
Regarding claim 15, Kato discloses wherein the first memory stores multiple rules, and wherein the passing, blocking, or changing and then passing, is in response to the multiple rules (Fig. 7 and Fig. 11).
Regarding claim 22, Kato discloses wherein all the messages received from the first port or from the second port are associated with a property (service ID, CAN ID, etc., Fig. 7), wherein each of the messages includes a value of the property, wherein an additional rule further identifies the property and one or more values, and wherein the passing, the blocking, or the changing and then passing, of a specific received message is further in response to a comparison of the specific message value to the one or more additional rule values (messages passed, etc. based on access control rules, access permit conditions and access conversion rules, Fig. 7).
Regarding claim 23, Kato discloses wherein the property corresponds to a message header, a message content (control message, ¶116), a message length, an identification (ID) of a message (Fig. 7), a message destination, or any combination thereof.
Regarding claim 44, Kato discloses passing, by a filter coupled between the first and second transceivers, messages therebetween (access control unit, Fig. 1, 103).
Regarding claim 45, Kato discloses wherein the filter is part of, or comprises, the processor (processor executing software providing control, ¶64).
Regarding claim 63, Kato discloses wherein the first port or the second port are coupled to an infotainment system, wireless tire pressure sensor (TPMS), Course Computer Unit (CCU), or telematics unit (LAN 112 connected to navigation terminal, ¶61).  Note that Kato treats messages passed between the ports equally and that the messages are passed bidirectionally (¶86).  
Regarding claim 64, Kato discloses coupling to receive data in a vehicle from a unit that is external to the vehicle (for example, communication with a center server, ¶¶69-70 and ¶123).
Regarding claim 65, Kato discloses wherein the coupling comprises wirelessly coupling to receive data from the unit that is external to the vehicle (wireless radio to wireless communication network, ¶123).
Regarding claim 66, Kato discloses wherein the coupling comprises wirelessly coupling to receive radio or a Radio Data System (RDS) or to receive via cellular communication (mobile telecommunication network, ¶123).
Regarding claim 67, Kato discloses wherein the vehicle comprises, or consists of, a car, a truck, or a motorcycle (Fig. 2).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 5, in further view of US 2003/0167345 A1 to Knight et al. (Knight).
Regarding claims 6-7, Kato lacks wherein the receiving of the rule from the data unit is based on, or using, serial communication (RS232), and wherein the third port is a serial physical port connection and the third transceiver is a serial data transceiver (UART).  However, Knight, in an analogous art, teaches that it was known to connect devices in a CAN network via RS 232 and using UART (¶158, ¶165).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kato, as modified above, such that the first physical port is a serial physical port (RS 232) connection and the first transceiver is a serial data transceiver (UART) for communication over the serial data bus.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known type of bus and connections to implement the gateway, as taught by Knight.

Claims 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claims 9 and 13, in further view of US 2002/0144038 A1 to Smith.
Regarding claims 10 and 14, Kato, as modified, lacks adapting rates between the first and second buses, the method further comprising adapting, by a buffer coupled between the first and second transceivers, between the messages incoming rate from one port and the messages outgoing rate to the other port (note Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116).  However, Smith, in an analogous art, teaches a CAN interface featuring a buffer between ports, enabling communication when two devices communicating through the interface operating using different data rates (¶34).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include adapting rates between the first and second buses, the method further comprising adapting, by a buffer coupled between the first and second transceivers, between the messages incoming rate from one port and the messages outgoing rate to the other port.  One of ordinary skill in the art would have been motivated to perform such a modification to enable communication when two devices communicating through the gateway are using different data rates, as taught by Smith.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2008/0059806 A1 to Kishida et al. (Kishida).
Regarding claim 20, Kato, as modified, lacks wherein the first non- volatile memory is Flash based.  However, flash-based memory was well-known in the art, as shown in Kishida, who teaches flash memory utilized as ROM in a CAN network node, which enables the memory to be erased and/or updated (¶3, ¶25, ¶27). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the non-volatile memory is Flash-based. One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known type of updateable memory, as taught by Kishida.

Claims 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 8848608 B1 to Addepalli et al. (Addepalli).
Regarding claim 21, Kato, as modified, lacks logging, in a second memory coupled to the processor, a metadata that pertains to at least one message received from the first bus and an action associated with the at least one the of the first plurality of received message.  However, Addepalli teaches, in an analogous art (col. 3, lines 24-31, communication within a vehicular environment), that it was known to log traffic in a central hub acting as an intermediary between vehicle networks (Figs. 1 and 3, 70), including logging allowed and/or prohibited communications to identify causes of problems (col 52, lines 7-12, 19-29).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include logging, in a second memory coupled to the processor, a metadata that pertains to at least one message received from the first bus and an action associated with the at least one the of the first plurality of received message.  One of ordinary skill in the art would have been motivated to perform such a modification to maintain data for troubleshooting, as taught by Addepalli.
Regarding claim 26, Kato, as modified, discloses passing, blocking, or changing and then passing, part of, or all of, received messages (messages include various data elements, including CAN ID, ¶87, data type, ¶¶115-116, where the gateway controls the passing or blocking of messages based on access control rules, ¶82, permit conditions, ¶83 and conversion rules, ¶¶86-87) from a bus via a port, to the second bus via the second port by the second transceiver; and passing, blocking, or changing and then passing, part of, or all of, received messages (messages include various data elements, including CAN ID, ¶87, data type, ¶¶115-116, where the gateway controls the passing or blocking of messages based on access control rules, ¶82, permit conditions, ¶83 and conversion rules, ¶¶86-87) from a bus via a port, to the first bus via first port by the first transceiver (Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116), but lacks a third bus and, hence, also lacks transmitting to, or receiving from, the third bus via a third port by a third transceiver; controlling, by the processor, the third transceiver; passing, blocking, or changing and then passing, part of, or all of, received messages from the third bus via the third port, to the second bus via the second port by the second transceiver; and passing, blocking, or changing and then passing, part of, or all of, received messages from the third bus via the third port, to the first bus via first port by the first transceiver.  However, Addepalli teaches, in an analogous art (col. 3, lines 24-31, communication within a vehicular environment) transmitting to, or receiving from, the third bus via a third port by a third transceiver (Fig. 18, for example teaches communicating at a central hub with a plurality of busses 730, 740, 744, 724).  A skilled artisan would have recognized the utility of incorporating additional busses in Kato, as shown in Addepalli, and would have recognized that the invention of Kato was equally applicable to additional busses (establishing a policy and filtering messages, for the purpose of maintaining secure control over the system).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include transmitting to, or receiving from, the third bus via a third port by a third transceiver; controlling, by the processor, the third transceiver; passing, blocking, or changing and then passing, part of, or all of, received messages from the third bus via the third port, to the second bus via the second port by the second transceiver; and passing, blocking, or changing and then passing, part of, or all of, received messages from the third bus via the third port, to the first bus via first port by the first transceiver.  One of ordinary skill in the art would have been motivated to perform such a modification to gain the benefit of additional subnetworks, as taught by Addepalli, while maintaining security as discussed in Kato.  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2005/0254518 A1 to Fujimori.
Regarding claim 24, Kato, as modified, lacks encrypting, part of, or whole of, the content of the part of, or all of, the messages that are transmitted via the first or second ports.  However, Fujimori teaches an ECU implemented in a vehicle LAN (¶¶4-5) transmitting message payloads in encrypted form (¶94).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to encrypt part of, or whole of, the content of the part of, or all of, the messages that are transmitted via the first or second ports. One of ordinary skill in the art would have been motivated to perform such a modification to secure message integrity or secrecy, as taught by Fujimori.

Claims 27-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 6,092,191 to Shimbo et al. (Shimbo).
Regarding claims 27-29 and 33, Kato, as modified, lacks appending a signature to part of, or all of, the messages received from the first bus via the first port, and transmitting the signed messages to the second bus via the second port.  Note, however, Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116, disclosing that the referenced invention operates between the two LANs in either direction.  However, Shimbo, in an analogous art (directed to passing messages using a gateway), teaches a security gateway verifying and applying signatures as messages move through a network (Fig. 7, col. 15, lines 11-16) to protect the integrity of content (col. 3, lines 36-41), including calculating a signature based on a hash of the content of the messages (col. 15, lines 35-40). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include appending a signature (based on a hash value of the message contents) to part of, or all of, the messages received from the first bus via the first port, and transmitting the signed messages to the second bus via the second port or appending a signature to part of, or all of, the messages received from the second bus via the second port, and transmitting the signed messages to the first bus via the first port.  One of ordinary skill in the art would have been motivated to perform such a modification to protect the integrity of messages in transit, as taught by Shimbo.
Regarding claims 30-31, Kato, as modified above, lacks encrypting the content, where the signature is based on the encrypted content.  However, Shimbo teaches encrypting the content (col. 29, line 62 - col. 30, line 5) using a key (col. 29, lines 40-44).  Note further, that, for the next gateway to verify/update the signature, the signature must be based on the encrypted content, as the content is not decrypted until reaching the last gateway.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to encrypt the content of the part of, or all of, the messages, and wherein the added signature is based on, or according to, the encrypted content. One of ordinary skill in the art would have been motivated to perform such a modification to provide message secrecy, as taught by Shimbo.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Shimbo, as applied to claim 31, in further view of Fujimori.
Regarding claim 32, Kato, as modified, lacks wherein the key is shared with an additional ECU that is a recipient of the transmitted signed messages.  However, Fujimori teaches an ECU implemented in a vehicle LAN (¶¶4-5) transmitting message payloads in encrypted form (¶94).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato the key is shared with an additional ECU that is a recipient of the transmitted signed messages.  One of ordinary skill in the art would have been motivated to perform such a modification to secure message integrity or secrecy, as taught by Fujimori.

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Shimbo, as applied to claim 33, in further view of US 2003/0005144 A1 to Engel et al. (Engel).
Regarding claim 34, Kato, as modified, is silent regarding wherein the verifying comprises calculating, by the processor, a hash value or encrypting the content of the part of, or all of, the messages, and respectively comparing the hash value or the encrypted content to the signature.  However, Engel, in an analogous art (verifying signatures on packets), teaches that it was known to verify a signature by calculating, by a processor, a hash value or encrypting the content of the part of, or all of, the messages, and respectively comparing the hash value or the encrypted content to the signature (¶62).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include calculating, by the processor, a hash value or encrypting the content of the part of, or all of, the messages, and respectively comparing the hash value or the encrypted content to the signature.  One of ordinary skill in the art would have been motivated to perform such a modification to verify message integrity, as taught by Engel. 
Regarding claim 35, Kato, as modified, lacks wherein the passing, the blocking, or the changing and then passing, is in response to the verifying of the signature.  However, Engel teaches discarding packets that cannot be verified (¶62).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the passing, the blocking, or the changing and then passing, is in response to the verifying of the signature.  One of ordinary skill in the art would have been motivated to perform such a modification to discard a packet whose authenticity cannot be verified, as taught by Engel.

Claims 36-39 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2006/0123071 A1 to Sonoda et al. (Sonoda).
Regarding claims 36-39 and 42, Kato, as modified, lacks further comprising temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages received from the first bus via the first port, temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages received from the second bus via the second port, temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages to be transmitted to the first bus via the first port and temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages to be transmitted to the second bus via the second port.  Note, however, Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116, disclosing that the referenced invention operates between the two LANs in either direction.  However, Sonoda, in an analogous art, teaches a known ECU configuration for attachment to a vehicle network (¶4), including buffers for transmission and reception (¶31).  Further, the Examiner notes that a skilled artisan would have recognized input and output buffering memories as necessary components to connect a device to a physical bus. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages received from the first bus via the first port, temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages received from the second bus via the second port, temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages to be transmitted to the first bus via the first port and temporarily storing, by a buffer coupled to the first transceiver, part of, or all of, the messages to be transmitted to the second bus via the second port.  One of ordinary skill in the art would have been motivated to perform such a modification to receive and transmit messages over a physical bus, as was taught by Sonoda.

Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of JP-2006148384-A to Fujino Tsuyoshi.
Regarding claims 40-41, Kato, as modified, lacks wherein the first transceiver comprises a physical layer driver adapted to transmit or receive messages respectively to or from the first bus via the first port and wherein the second transceiver comprises a physical layer driver adapted to transmit or receive messages respectively to or from the second bus via the second port.  However, Fujino Tsuyoshi, in an analogous art, teaches an ECU node comprising a transceiver interfacing with a vehicle network, the transceiver providing a physical layer driver function (p. 4, § Best Mode). Note that such a configuration is known in the art to enable a digital processor to interface with a physical bus cable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the first transceiver comprises a physical layer driver adapted to transmit or receive messages respectively to or from the first bus via the first port and wherein the second transceiver comprises a physical layer driver adapted to transmit or receive messages respectively to or from the second bus via the second port.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the digital gateway to interface with the physical busses, as taught by Fujino Tsuyoshi.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2008/0167758 A1 to Louch et al. (Louch).
Regarding claim 43, Kato, as modified, lacks deriving and logging statistics associated with the messages received from the first bus via first port or from the second bus via the second port.  However, Louch, in an analogous art, teaches a vehicle network gateway accumulating statistics relating to the signals transferred over the vehicle network (¶17).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato to include deriving and logging statistics associated with the messages received from the first bus via first port or from the second bus via the second port. One of ordinary skill in the art would have been motivated to perform such a modification to perform diagnostics, as taught by Louch.

Claims 46-49 and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2005/0151619 A1 to Forest et al. (Forest).
Regarding claims 46-49, Kato lacks for use with an authentication scheme with a first ECU, the scheme uses a message pair consisting of a challenge message and a challenge response message, and wherein the first ECU is determined as authenticated based on using the authentication scheme.  Note, however, Kato, ¶86 for bidirectional communication between LAN 112 and LAN 116, disclosing that the referenced invention operates between the two LANs in either direction.  However, Forest, in an analogous art, discloses authentication via challenge/response using a shared key between a unit on the engine bus and an ECU (¶10). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kato such that an ECU is determined to be authenticated based on an authentication scheme.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a random challenge/response scheme to authenticate a communication partner, as taught by Forest. Similarly, it would have been obvious to transmit a challenge/response or receive a challenge/response via the ports and compare the response to an expected response for the purpose of authenticating a partner communicating on those ports.  
Regarding claims 52-55, the Examiner refers to the rejection of claims 46-49.  Further, Kato discloses communicating with a plurality of ECUs over the first bus (ECUs 117 connected to bus 116, Fig. 1).

Claims 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Forest, as applied to claim 46, in further view of US 2003/0009271A1 to Akiyama et al. (Akiyama).
Regarding claims 50-51, Kato, as modified, lacks responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages to the second port and responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages to the first port.  However, Akiyama, in an analogous art, teaches authenticating a party communicating over a bus to an ECU (¶69) and conditioning forwarding data on the authentication result (¶71, ¶82), where the authentication is performed using challenge/response (¶¶69-70, ¶¶75-80).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kato, as modified above, to include responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages to the second port and responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages to the first port. One of ordinary skill in the art would have been motivated to perform such a modification to ensure that only authorized parties are communicating, as taught by Akiyama.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Forest, as applied to claim 52, in further view of US 6,496,885 B1 to Smart et al. (Smart) and Akiyama.
Regarding claim 56, Kato, as modified, lacks wherein each of the messages includes identification of a source or destination ECU.  However, Smart, in an analogous art, teaches that it was known to send messages over a CAN bus using messages according to the J1939 or ISO-11783 standards, which include source and destination address (col. 1, lines 25-50).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that each of the messages includes identification of a source or destination ECU.  One of ordinary skill in the art would have been motivated to perform such a modification to conform to known CAN standards, as taught by Smart.  As modified, Kato lacks responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages that include the first ECU as a source or destination.  However, Akiyama, in an analogous art, teaches authenticating a party communicating over a bus to an ECU (¶69) and conditioning forwarding data on the authentication result (¶71, ¶82), where the authentication is performed using challenge/response (¶¶69-70, ¶¶75-80).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that responsive to the determining of the first ECU as authenticated, passing, blocking, or changing and then passing, the received messages that include the first ECU as a source or destination.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure that only authorized parties are communicating, as taught by Akiyama.

Claims 57 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 1, in further view of US 2011/0245935 A1 to Katou.
Regarding claim 57, Kato lacks wherein the first bus uses, or is compatible with, a multi-master, serial protocol using acknowledgement, arbitration, and error-detection schemes.  However, it is noted that all serial buses are compatible with such features. Further, Katou teaches providing those features in an analogous vehicle bus system (¶61, ¶¶76-77, ¶82).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the first bus uses, or is compatible with, a multi-master, serial protocol using acknowledgement, arbitration, and error-detection schemes.  However, it is noted that all serial buses are compatible with such features. One of ordinary skill in the art would have been motivated to perform such a modification to provide common features of serial buses, as taught by Katou.
Regarding claim 60, Kato discloses wherein the first bus employs, uses, is based on, or is compatible with, a Local Interconnect Network (LIN), FlexRay protocol, or Vehicle Area Network (VAN) bus (¶62, ¶109).  

Claims 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Katou, as applied to claim 57, in further view of US 2011/0320081 A1 to Ogura et al. (Ogura).
Regarding claim 58, Kato discloses a frame-based protocol (¶211) and discloses that the invention is compatible with FlexRay (¶66, ¶109), but lacks wherein the first bus employs, uses, is based on, or is compatible with, a synchronous protocol.  However, Ogura teaches that FlexRay is a synchronous and frame-based protocol (¶6, ¶69).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the first bus employs, uses, is based on, or is compatible with, a synchronous and frame-based protocol.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize FlexRay, as taught by Ogura.  
Regarding claim 59, Kato discloses wherein the first bus consists of, employs, uses, is based on, or is compatible with, a Controller Area Network (CAN) (¶62).

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato, Hall and Katou, as applied to claim 57, in further view of US 2006/0062143 A1 to Bibby et al. (Bibby).
Regarding claim 61, Kato, as modified, lacks wherein the first bus is based on, uses, or is compatible with, MOD-BUS, MIL-STD-1553, or MIL-STD-1773 (ARINC).  However, Bibby teaches, in an analogous art (vehicular bus communication), that CAN is compatible with ARINC.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the vehicle communication bus is based on, uses, or is compatible with, MOD- BUS, MIL-STD-1553, or MIL-STD-1773 (ARINC).  One of ordinary skill in the art would have been motivated to perform such a modification to implement the taught features using another known bus type, for example for use with an aircraft, as taught by Bibby.

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 66, in further view of “Application of controller area network to mobile robots” by Wargui et al. (Wargui).
Regarding claim 68, Kato, as modified, lacks wherein the vehicle comprises, or consists of, a train, a tank, an airplane, a missile, a spaceship, a rocket, or a robot.  However, it was known to utilize CAN (controller area network) within the context of a train, a tank, an airplane, a missile, a spaceship, a rocket, or a robot, as taught by Wargui (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the vehicle comprises, or consists of, a train, a tank, an airplane, a missile, a spaceship, a rocket, or a robot.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize the system of Kato within a known context such as a robot, as taught by Wargui.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato and Hall, as applied to claim 66, in further view of US 8,155,868 A1 to Xing et al. (Xing).
Regarding claim 69, Kato lacks communicating using Vehicle-to-Vehicle (V2V) or Vehicle-to- Infrastructure (V2I) communication.  However, Xing, in an analogous art (inter-vehicle communication using CAN and ECU support, col. 5, lines 47-52, col. 6, lines 15-20) teaches that it was known to connect vehicles to other vehicles to support V2I/V2V (Fig. IB, col. 5, lines 41).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Kato such that the vehicle is operative for Vehicle to-Vehicle (V2V) or Vehicle-to-Infrastructure (V2I) communication, wherein the Electronic Control Unit (ECU) or the vehicle communication bus is part of the respective Vehicle-to- Vehicle (V2V) or Vehicle-to-Infrastructure (V2I) system.  One of ordinary skill in the art would have been motivated to perform such a modification to gain the benefits of V2V N2I, as taught by Xing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9881165, 9965636, 10534922, 10002258 and 11120149, in view of the knowledge of a skilled artisan at the time the invention was made, according to the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims, with minor differences and removal of limitations being considered obvious to a skilled artisan. Additional discussion is provided.
Claims of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/844,137 (reference application), in view of the knowledge of a skilled artisan at the time the invention was made, according to the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims, with minor differences and removal of limitations being considered obvious to a skilled artisan. Additional discussion is provided.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/408,527
17/844,137
9881165
9965636
10534922
11120149
10002258
1
3, 51 – The patent claims are directed to devices performing functions, where the functions align with the instant method.  Therefore, the patent claims would have been considered an obvious variation of the instant claim.
5 – The patent claim lacks a non-volatile memory.  However, utilizing non-volatile memory was well-known in the art to a skilled artisan, and thus would have been considered and obvious modification of the patent claim.
17
1 – The patent claim lacks a non-volatile memory.  However, utilizing non-volatile memory was well-known in the art to a skilled artisan, and thus would have been considered and obvious modification of the patent claim.
18
1 - The patent claims lack storing the rule in a non-volatile memory.  However, storing data in a memory was well-known.  Further, utilizing non-volatile memory was well-known in the art to a skilled artisan, and thus would have been considered and obvious modification of the patent claim. 
21
5 – The patent claim lacks a non-volatile memory.  However, utilizing non-volatile memory was well-known in the art to a skilled artisan, and thus would have been considered and obvious modification of the patent claim.
2
3

17
18
21
5
3
3





4
3





5
5





6
19





7






8






9
3





10
12, 62





11
15,63





12
16,63





13
11,61





14
12





15
6





16


12 – The patent claims lack storing the rule in a non-volatile memory.  However, storing data in a memory was well-known.  Further, utilizing non-volatile memory was well-known in the art to a skilled artisan, and thus would have been considered and obvious modification of the patent claim. 
14
16
1
17


12
15
17
1
18


13
16
18
13
19


14
17
19
14
20
17





21



1
1

22
8





23
3





24
21





25

62
61
25
25
64
26






27






28






29






30






31






32






33






34






35






36
22



36

37
23



37

38
24



38

39
25



39

40
26



40

41
27



41

42
28



42

43
29



43

44
29



44

45
30





46




47

47




48

48




49

49




50

50




51

51




52

52




53

53




54

54




55

55




56

56




57

57




58
54
58




59
55
59
3



60
56
60




61
57
61




62
58
62
2

59
63
63
62
63




64
65
64




65
66
65




66
66
66




67
68
67




68
60
68




69
60
69




70
61


Allowable Subject Matter
Claims 2, 16-19, 25 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any double patenting, rejections under 35 U.S.C. §112 and/or claim objections provided herein are remedied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
December 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that US 2003/0117298 A1 to Tokunaga et al. (Tokunaga) also teaches protocol conversion (¶21)